DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 and 9-19 are allowable because Yoshino (Pub. No.: US 2016/0349050), Matsumoto et al (Pub. No.: US 2016/0320473), and Ohtomo et al (Pub. No.: US 2004/0207832), takes alone or in combination, fails to teach a total station, a mounting base which is fixed on an upper surface of said total station at three points, and a two-dimensional laser scanner which is fixed on an upper surface of said mounting base at three points, wherein said total station comprises a horizontal rotation driving unit for horizontally rotating said total station around a vertical axis as a center, a horizontal rotation detector for detecting a horizontal angle of said total station, a telescope unit incorporating a first distance measuring component for sighting a predetermined measuring point, emitting a first distance measuring light, and performing a distance measurement, a first vertical rotation driving unit for vertically rotating said telescope unit around a horizontal axis as the center, a first vertical 
Claim 8 is allowable because Yoshino (Pub. No.: US 2016/0349050), Matsumoto et al (Pub. No.: US 2016/0320473), and Ohtomo et al (Pub. No.: US 2004/0207832), takes alone or in combination, fails to teach having a total station, a mounting base fixed on an upper surface of said total station at three points, and a two-dimensional laser scanner fixed on an upper surface of said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshino (Pub. No.: US 2016/0349050) discloses surveying instrument.
Matsumoto et al (Pub. No.: US 2016/0320473) discloses three dimensional surveying instrument.
Ohtomo et al (Pub. No.: US 2004/0207832) discloses surveying instrument.


/HANH PHAN/Primary Examiner, Art Unit 2636